Citation Nr: 0117783	
Decision Date: 07/05/01    Archive Date: 07/05/01	

DOCKET NO.  00-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from November 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Roanoke, Virginia, which denied service connection for a 
cervical spine disability.


REMAND

The veteran seeks service connection for a cervical spine 
disability.  He maintains that he injured the cervical spine 
in December 1961 at the same time he injured his right ankle 
while running an obstacle course. 

A review of the evidence of record reveals that the veteran 
was hospitalized for several days in December 1961 at a 
service department facility for treatment and evaluation of a 
sprain of the right ankle.  The treatment was rendered at the 
Martin Army Hospital, Fort Benning, Georgia.  The veteran's 
unit of assignment at the time was the 22nd Detachment, 2nd 
Student Battalion.  Of record is a narrative summary 
pertaining to the hospitalization and a report of an X-ray 
study of the right ankle done during the hospitalization.  
The complete hospital records are not of record.  What is of 
record is a report of the veteran's separation examination in 
August 1963 at which time there was no reference whatsoever 
to complaints or abnormalities regarding the cervical spine.

The medical evidence which is of record does not document the 
presence of a cervical spine disorder until February 1985, 
many years following the veteran's separation from service.  
At that time an X-ray study of the cervical spine showed 
osseous fusion of the 3rd and 4th cervical vertebrae.  There 
was osteophytic encroachment on the intervertebral foramina 
bilaterally at the C4/5 interspace level.  

In various statements of record and in testimony given at a 
hearing before a hearing officer at the Roanoke RO in January 
2000 and before the undersigned in May 2001, the veteran 
presented several arguments which raise questions that 
require further development.  At the May 2001 hearing, the 
veteran testified that when the X-ray study of the cervical 
spine was made in 1985, he was asked whether he had ever been 
involved in an accident.  He indicated that the only injury 
had been in 1961, and a physician said that the residuals 
looked to be 20 to 25 years old.  He indicated that it was 
the attending physician, and not the radiologist who made the 
comment.  Transcript page 7.  The name of the physician was 
not provided.  

In other testimony given in May 2001, the veteran indicated 
that he went to the Medical College of Virginia in 1964 where 
he had an X-ray study done of the neck and was told that he 
had a fracture in the middle area of the neck.  He went on to 
say that the physician told him that it was something he 
would have to be followed for.  Transcript p. 5.  (The 
undersigned notes that the evidence of record includes an 
April 1999 communication from the supervisor of the Health 
Information Management Office at the Medical College of 
Virginia Hospitals in Richmond, Virginia, indicating that, in 
response to a request for any medical information regarding 
the veteran, there was "no record of MCV registration.")

Additional evidence of record includes the veteran's April 
2000 substantive appeal in which he stated that the doctor 
who performed a September 18, 1998, examination had "reviewed 
the X-rays and concluded that the cervical spine injury 
occurred as a result of the accident of December 15, 1961."  
However, the report of that examination is of record and does 
not contain an opinion from the physician as to the etiology 
of any cervical spine disorder.  Notation was made that, with 
regard to residuals from a fracture of the cervical spine, 
the veteran "injured [his] neck at same time when he fell, 
and fractured cervical vertebrae, and since then, he has 
fused the vertebrae."  There was no indication that the 
examiner had the claims folder available for review and it 
appears that this comment was made based solely on a history 
provided by the veteran.  

Additional testimony of record includes a request by the 
veteran's representative at the May 2001 hearing that a 
medical opinion be obtained as to whether it is at least as 
likely as not that any current cervical spine disability 
began with the fall in service.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. Law No. 106-475, 
114 Stat. 2096 (2000) was passed into law.  Among other 
things, this law eliminated the concept of well-grounded 
claims (which the Board notes was the basis for the denial of 
the veteran's claim by the RO in its rating decisions) and 
redefined the obligations of VA with respect to the duty to 
assist.  The law provides that VA will make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims for VA benefits and also requires VA 
to notify claimants of the evidence necessary to substantiate 
a claim and, under certain circumstances, also requires 
medical examinations and opinions.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the new law, it would 
be potentially prejudicial to the appellant if the Board were 
to issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Therefore, to address the 
evidentiary questions noted above, and to comply with the 
change in law, additional development of the evidence is 
required.  The case is REMANDED for the following:

1.  The RO should review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for him to identify with more 
specificity any relevant medical records 
not already in the claims file.  For 
instance, he should be asked to indicate 
exactly what day and month in 1964 he was 
seen at the Medical College of Virginia 
for complaints pertaining to the neck.  
He should also be asked to provide the 
name and address, if possible, of the 
physician who saw him in February 1985 
and reportedly informed him that the 
findings on the February 1985 X-ray study 
looked like abnormalities had been 
present for some 20 to 25 years.  The 
Medical College of Virginia in Richmond 
should be asked to make one more attempt 
to locate any records pertaining to the 
veteran in 1964.  The RO should also 
contact the service department for the 
purpose of determining whether there are 
any additional records available 
pertaining to the veteran's 
hospitalization at the Martin Army 
Hospital, Fort Benning, Georgia, in 
December 1961.  If no additional records 
are available, this should be noted.  

2.  Thereafter, the veteran should be 
scheduled for an orthopedic examination 
for the purpose of determining the 
etiology of any cervical spine disability 
now present.  The examiner should comment 
on whether it is at least as likely as 
not that any current cervical spine 
disorder is attributable to military 
service or event coincident therewith, 
such as the fall noted by the veteran.  
An opinion should also be provided as to 
the medical probabilities that a cervical 
spine disability has been made worse by 
already service-connected right ankle 
disability.  All findings should be 
recorded in detail, and all tests deemed 
necessary should be conducted.  The 
complete rationale for all opinions 
expressed, and conclusions reached, 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim of entitlement to service 
connection for a cervical spine disorder.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  No 
action is required by the veteran until 
he receives further notice, but he may 
furnish additional evidence and argument 
while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to 
comply with governing adjudicative 
procedures.  The Board intimates no 
opinion, either legal or factual, as to 
the final disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


